DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.


Remarks
Claims 2-5, 10-12, 14-16, and 18-28 are cancelled.
Claim 39 is amended.
Claims 1, 6-9, 13, 17, and 29-40 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 39 recites “the first region is less than 1500 nanometers thick” in line 2, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “In some embodiments, the first region 122 has a thickness in a range from about 1 nanometer to about 5000 nanometers. In some embodiments, the first region 122 has a thickness in a range from about 100 nanometers to about 3000 nanometers. In some embodiments, the first region 122 has a thickness in a range from about 200 nanometers to about 1500 nanometers” in [0045], does not support the recitation.  Appropriate correction is required.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 39 fails to further limit the subject matter of the claim 30 upon which it depends.  “the first region is less than 1500 nanometers thick” in claim 39 does not further limit the subject matter of “the first region is between 100 nanometers to 3000 nanometers thick” in claim 30.  For the purpose of this office action, the recitation of claim 39 will be treated as it is already met by the claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 30, 31, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walukiewicz et al. (US 2013/0074912).
Regarding claim 1, Walukiewicz teaches a solar cell (corresponding to the claimed “photovoltaic device” feature) (Figure 1) comprising: 
a stack of transparent layers including a glass layer, an SnO2:F layer, and a transparent window layer (corresponding to the claimed “a transparent layer stack” feature, where each of these layers is necessarily transparent or is explicitly taught as being transparent so that light can pass through) (Figure 1; [0008], [0010]); and 
a light absorbing layer formed on the window layer of the stack of transparent layers, which is disposed directly in contact with the stack of transparent layers at a front interface of the light absorbing layer (corresponding to the claimed “an absorber layer disposed directly in contact with the layer stack at a front interface of the absorber layer” feature) (Figure 1; [0010]-[0011]), wherein: 
the light absorbing layer consists of a thickness between a first interface and a second interface (corresponding to the claimed “the absorber layer consisting of a thickness between the front interface of the absorber layer and a back interface of the absorber layer” feature) (see Examiner’s representation as notated Figure 1 below), 
where the first interface is the face at the window layer of the stack of transparent layers (corresponding to the claimed “the front interface of the absorber layer is closer to the transparent layer stack than the back interface of the absorber layer” feature) (notated Figure 1), 
the light absorbing layer comprises a CdTeySe1-y alloy (corresponding to the claimed “the absorber layer comprises a compound of cadmium, selenium, and tellurium” feature) (Figure 4; [0010]-[0011], [0022]-[0024]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CdTeySe1-y alloy material for the light absorbing layer in the device of Walukiewicz, because the alloy composition maximizes short circuit current without substantially reducing the open circuit voltage and theoretical modeling shows up to 50% increase of the solar power conversion efficiencies compared with current technologies, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), 
the CdTeySe1-y alloy can be compositionally graded across the thickness of the light absorbing layer by changing the value of y in the composition and thus changing the tellurium and selenium concentration (corresponding to the claimed “an atomic concentration of selenium varies across the thickness of the absorber layer” feature) (Figure 4; [0026]), 
the compositional grading is such that the composition of the CdTeySe1-y at the first interface has a conduction band that closely matches that of the window layer (e.g. 0.74<y<0.85) and then the composition moves closer to CdTe away from the first interface and through the second interface to the top of the light absorbing layer, and thus the concentration of selenium is higher at the first interface relative to the second interface (corresponding to the claimed “the atomic concentration of selenium is greater at the front interface of the absorber layer relative to the back interface of the absorber layer” feature) (Figure 4; [0023]-[0024], [0026]), and 
the bandgap of the light absorbing layer at the first interface would necessarily be lower than the bandgap of the light absorbing layer at the second interface, as the first interface has a higher concentration of selenium (corresponding to the claimed “a band gap of the absorber layer at the front interface of the absorber layer is lower than the band gap of the absorber layer at the back interface of the absorber layer” feature) (see Figure 4, which shows that the bandgap in the shaded area, which is the composition at the first interface, and that the bandgap increases as the composition moves towards CdTe, and thus the bandgap would increase as the composition changes through the second interface).
Further, the light absorbing layer can be said to comprise a plurality of regions, as it is noted that the division of the light absorbing layer into any number of regions is arbitrary, as any number of “regions” can be said to form the light absorbing layer as a whole, with there being an interface between each region. Thus, for example, it can be said that there are two equally sized regions in the light absorbing layer, with the first region being the region at the first interface closest to the stack of transparent layers and the second region being directly on top of the first region, and forming the second interface with the ohmic contact that is directly on top of the second region (corresponding to the claimed “the absorber layer consisting of a first region and a second region” feature) (notated Figure 1). Thus, the first region extends from the first interface to the second region, and the second region extends from the first region to the second interface (corresponding to the claimed “the first region extends from the front interface of the absorber layer to the second region, the second region extends from the first region to the back interface of the absorber layer” feature) (notated Figure 1). Walukiewicz additionally teaches that the light absorbing layer has a thickness of 4 to 8 microns ([0027]), and so when it is divided into two equally sized regions, each region would be between 2000 to 4000 nanometers, which overlaps with the claimed ranges (corresponding to the claimed “the first region is between 100 nanometers to 3000 nanometers thick, the second region is between 100 nanometers to 3000 nanometers thick” feature).  Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.). It is noted that this is just one example of many possible divisions of the light absorbing layer into regions.

    PNG
    media_image1.png
    554
    1537
    media_image1.png
    Greyscale

Finally, while Walukiewicz does not explicitly teach that a ratio of an average atomic concentration of selenium in the first region to an average atomic concentration of selenium in the second region is greater than 10, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]). Further, Walukiewicz teaches the desire to have selenium concentration at the first interface compared to CdTe composition (i.e. no selenium concentration) at the top of the light absorbing layer. Thus, as the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within and throughout the absorbing layer, specifically the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of Walukiewicz, including the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Further, one would be motivated to have higher Se concentration at the first interface, and thus in the first region, and much less Se concentration in the second region, which is closer to the top of the light absorbing layer, and thus the claimed ratio is not considered critical without showing unexpected results.
Regarding claim 6, modified Walukiewicz teaches the invention as discussed above in claim 1.  Walukiewicz further teaches that the light absorbing layer comprises the CdTeySe1-y alloy, and further teaches that the light absorbing layer can further comprise CdTexS1-x alloy and/or CdTezO1-z alloy ([0011]), and thus the light absorbing layer can further comprise sulfur, oxygen, or combinations thereof, as claimed.
Regarding claim 7, modified Walukiewicz teaches the invention as discussed above in claim 1, including that the light absorbing layer comprises the CdTeySe1-y alloy, and so at least a portion of the selenium is present in the form of the ternary compound of CdTeySe1-y, as claimed.
Regarding claim 8, modified Walukiewicz teaches the invention as discussed above in claim 1.  While Walukiewicz does not explicitly teach the average atomic concentration of selenium in the light absorbing layer being in a range from about 0.001 atomic percent to about 40 atomic percent, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]).  As the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within the absorbing layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed selenium concentration of about 0.001 atomic percent to about 40 atomic percent in the absorbing layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of modified Walukiewicz to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 30, Walukiewicz teaches a solar cell (corresponding to the claimed “photovoltaic device” feature) (Figure 1) comprising: 
a stack of transparent layers including a glass layer, an SnO2:F layer, and a transparent window layer (corresponding to the claimed “a transparent layer stack” feature, where each of these layers is necessarily transparent or is explicitly taught as being transparent so that light can pass through) (Figure 1; [0008], [0010]); and 
a light absorbing layer formed directly on the window layer of the stack of transparent layers at a front interface of the light absorbing layer (corresponding to the claimed “an absorber layer in direct contact with the transparent layer stack at a front interface of the absorber layer” feature) (Figure 1; [0010]-[0011]), wherein: 
the light absorbing layer consists of a thickness between a first interface and a second interface (corresponding to the claimed “the absorber layer consists of a thickness of the absorber layer between the front interface of the absorber layer and a back interface of the absorber layer” feature) (see Examiner’s representation as notated Figure 1 below), where the first interface is the face at the window layer of the stack of transparent layers (corresponding to the claimed “the front interface of the absorber layer is closer to the transparent layer stack than the back interface of the absorber layer” feature) (notated Figure 1), 
the light absorbing layer comprises a CdTeySe1-y alloy (corresponding to the claimed “the absorber layer comprises cadmium, selenium, and tellurium” feature) (Figure 4; [0010]-[0011], [0022]-[0024]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CdTeySe1-y alloy material for the light absorbing layer in the device of Walukiewicz, because the alloy composition maximizes short circuit current without substantially reducing the open circuit voltage and theoretical modeling shows up to 50% increase of the solar power conversion efficiencies compared with current technologies, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), 
the CdTeySe1-y alloy can be compositionally graded across the thickness of the light absorbing layer by changing the value of y in the composition and thus changing the tellurium and selenium concentration (corresponding to the claimed “an atomic concentration of selenium varies across the thickness of the absorber layer” feature) (Figure 4; [0026]), 
the compositional grading is such that the composition of the CdTeySe1-y at the first interface has a conduction band that closely matches that of the window layer (e.g. 0.74<y<0.85) and then the composition moves closer to CdTe away from the first interface and through the second interface to the top of the light absorbing layer, and thus the concentration of selenium is higher at the first interface relative to the second interface (corresponding to the claimed “the atomic concentration of selenium is greater at the front interface of the absorber layer relative to the back interface of the absorber layer” feature) (Figure 4; [0023]-[0024], [0026]), and 
the light absorbing layer is a p-type layer (corresponding to the claimed “the absorber layer is a p-type layer” feature) ([0022], [0026]).
Further, the light absorbing layer can be said to comprise a plurality of regions, as it is noted that the division of the light absorbing layer into any number of regions is arbitrary, as any number of “regions” can be said to form the light absorbing layer as a whole, with there being an interface between each region. Thus, for example, it can be said that there are two equally sized regions in the light absorbing layer, with the first region being the region at the first interface closest to the stack of transparent layers and the second region being directly on top of the first region, and forming the second interface with the ohmic contact that is directly on top of the second region (corresponding to the claimed “the absorber layer consists of a first region and a second region” feature). Thus, the first region extends from the first interface to the second region, and the second region extends from the first region to the second interface (corresponding to the claimed “the first region extends from the front interface of the absorber layer to the second region, the second region extends from the first region to the back interface of the absorber layer” feature) (notated Figure 1). Walukiewicz additionally teaches that the light absorbing layer has a thickness of 4 to 8 microns ([0027]), and so when it is divided into two equally sized regions, each region would be between 2000 and 4000 nanometers, which overlaps with the claimed ranges (corresponding to the claimed “the first region is between 100 nanometers to 3000 nanometers thick, the second region is between 100 nanometers to 3000 nanometers thick” feature).  Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.). It is noted that this is just one example of many possible divisions of the light absorbing layer into regions.

    PNG
    media_image1.png
    554
    1537
    media_image1.png
    Greyscale

Finally, while Walukiewicz does not explicitly teach that a ratio of an average atomic concentration of selenium in the first region to an average atomic concentration of selenium in the second region is greater than 10, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]). Further, Walukiewicz teaches the desire to have selenium concentration at the first interface compared to CdTe composition (i.e. no selenium concentration) at the top of the light absorbing layer. Thus, as the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within and throughout the absorbing layer, specifically the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of Walukiewicz, including the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Further, one would be motivated to have higher Se concentration at the first interface, and thus in the first region, and much less Se concentration in the second region, which is closer to the top of the light absorbing layer, and thus the claimed ratio is not considered critical without showing unexpected results.
Regarding claim 31, modified Walukiewicz teaches the invention as discussed above in claim 1.  Walukiewicz teaches that the stack of transparent layers includes the glass layer (corresponding to the claimed “a support” feature) (Figure 1), the SnO2:F layer on the glass layer (corresponding to the claimed “a transparent conductive layer disposed on a support” feature) (Figure 1), and the transparent window layer between the SnO2:F layer and the light absorbing layer (corresponding to the claimed “a buffer layer disposed between the transparent conductive layer and the absorber layer” feature) (Figure 1).
Regarding claim 33, modified Walukiewicz teaches the invention as discussed above in claim 8.  While Walukiewicz does not explicitly teach the average atomic concentration of selenium in the light absorbing layer being in a range from about 0.001 atomic percent to about 20 atomic percent, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]).  As the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within the absorbing layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed selenium concentration of about 0.001 atomic percent to about 20 atomic percent in the absorbing layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of modified Walukiewicz to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 37, modified Walukiewicz teaches the invention as discussed above in claim 30.  While Walukiewicz does not explicitly teach the average atomic concentration of selenium in the light absorbing layer being in a range from about 0.001 atomic percent to about 20 atomic percent, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]).  As the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within the absorbing layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed selenium concentration of about 0.001 atomic percent to about 20 atomic percent in the absorbing layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of modified Walukiewicz to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walukiewicz et al. (US 2013/0074912), as applied to claim 1 above, and further in view of Jasieniak et al. (WO 2012/045113).
Regarding claim 9, modified Walukiewicz teaches the invention as discussed above in claim 1.  Walukiewicz does not explicitly teach that the light absorbing layer comprising the CdTeySe1-y alloy comprises a plurality of grains separated by grain boundaries, as claimed.
Jasieniak teaches inorganic films of light absorbing materials used in solar cells (P1/L5), including the films being alloyed materials that absorb energy photons to generate a photocurrent, such as CdSexTe1-x, and that there can be a gradient in allow composition across the device (correlating to the light absorbing layer and material with the compositional grading of Walukiewicz) (Figure 43C; Table XI; P44/L19, P46/L8-16, P46/L17-P47/L9).  Jasieniak teaches that the alloy material comprises nanoparticles that have grain boundaries (corresponding to the claimed “wherein the absorber layer comprises a plurality of grains separated by grain boundaries” feature) (P17/L17, P22/L3).   Thus, Jasieniak is teaching that it is known for CdSexTe1-x alloyed films to be made of nanoparticles with grain boundaries.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the CdTeySe1-y alloy of modified Walukiewicz out of nanoparticles having grain boundaries as taught by Jasieniak, as Jasieniak teaches it is known in the art for CdTeySe1-y alloyed films in solar cells to be made of nanoparticles with grain boundaries.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  
Further, while modified Walukiewicz is silent on the average atomic concentration of selenium in the grain boundaries being higher than an average atomic concentration of selenium in the grains, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]).  As the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration at the grain boundaries compared to the grains would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed relationship of the selenium concentration at the grain boundaries compared to the grains cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of modified Walukiewicz, including the selenium concentration between the grain boundaries and the grains, to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 29, 31, 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Walukiewicz et al. (US 2013/0074912), as applied to claims 1 and 30 above, and further in view of Gloeckler (US 2012/0067392).  Wu et al. (US 2015/0214403) is used as evidence for claims 34 and 38. The rejection of claim 29 follows that of claim 32, as claim 29 depends on claim 32.
Regarding claim 31, modified Walukiewicz teaches the invention as discussed above in claim 1.  Walukiewicz teaches that the stack of transparent layers includes the glass layer (corresponding to the claimed “a support” feature) (Figure 1), the SnO2:F layer on the glass layer (corresponding to the claimed “a transparent conductive layer disposed on a support” feature) (Figure 1), and the transparent window layer.  Walukiewicz does not explicitly teach a buffer layer disposed between the SnO2:F layer and the transparent window layer and light absorbing layer.
Gloeckler teaches a similar solar cell (200) comprising a front support (10) made of glass (correlating to the glass layer of Walukiewicz) (Figure 3B; [0020]), a transparent conductive oxide (TCO) layer (30) on the front support (10) (correlating to the SnO2:F layer of Walukiewicz) (Figure 3B; [0020]), a buffer layer (40) on the TCO layer (30) (corresponding to the claimed “buffer layer” feature) (Figure 3B; [0020]), a window layer (50) on the buffer layer (40) (correlating to the window layer of Walukiewicz) (Figure 3B; [0021]), and an absorber layer (60) on the window layer (50) (correlating to the light absorbing layer of Walukiewicz) (Figure 3B; [0021]).  The buffer layer (40) is important for the performance and stability of the solar cell (200), as it provides an interface for the window layer (50) and the TCO layer (30), and enhances the performance by increasing open circuit voltage and fill factor ([0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell of modified Walukiewicz and further include a buffer layer in between the SnO2:F layer and the transparent window layer as taught by Gloeckler, as the buffer layer is important for the performance and stability of the solar cell by providing an interface for the window layer and SnO2:F layer and enhances the performance by increasing open circuit voltage and fill factor.  It necessarily follows that as the buffer layer is between the SnO2:F layer and the transparent window layer, the buffer layer is also between the SnO2:F layer and the light absorbing layer, as claimed.
Regarding claim 32, modified Walukiewicz teaches the invention as discussed above in claim 31.  Walukiewicz teaches the transparent window layer (corresponding to the claimed “interlayer” feature) (Figure 1), which would be disposed between the buffer layer and the light absorbing layer as discussed in the above modification (corresponding to the claimed “interlayer disposed between the buffer layer and the absorber layer” feature).
Regarding claim 29, modified Walukiewicz teaches the invention as discussed above in claim 32, where the light absorbing layer is in direct contact with the transparent window layer such that a p-n junction is formed between the two layers (corresponding to the claimed “the absorber layer is in direct contact with the interlayer” feature) (Figure 1; [0010]-[0011], [0022], [0024]).
Regarding claim 34, modified Walukiewicz teaches the invention as discussed above in claim 1.  Walukiewicz teaches that the transparent window layer is made of CdS (Figure 1; [0010]-[0011]), and thus does not explicitly teach that the solar cell is completely free of a cadmium sulfide layer, as claimed.
Gloeckler teaches a similar solar cell (200) comprising an n-type window layer (50) and an absorber layer (60) on the window layer (50) (correlating to the transparent window layer and the light absorbing layer of Walukiewicz) (Figure 2; abstract, [0021]).  The window layer (50) is a semiconductor material and can be cadmium sulfide (CdS), which is the material of the transparent window layer of Walukiewicz, or it can be a semiconductor such as zinc sulfide (ZnS) ([0021]).  Thus, Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers in solar cells.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the transparent window layer of CdS of modified Walukiewicz and instead make it out of zinc sulfide (ZnS) as taught by Gloeckler, as Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  Further, one would have a reasonable expectation of success in using the ZnS for the window layer, as ZnS and CdS have the same conduction band energy as evidenced by Wu (Figure 2A; [0092]), and thus the relationship between the conduction bands of the window layer and the light absorbing layer as discussed in Walukiewicz would not be affected as the ZnS of Gloeckler would have the same conduction band as the CdS used in Walukiewicz ([0022]-[0024]).  In replacing the transparent window layer material with ZnS, this would result in the solar cell of modified Walukiewicz being completely free of a cadmium sulfide layer, as claimed.
Regarding claim 38, modified Walukiewicz teaches the invention as discussed above in claim 30.  Walukiewicz teaches that the transparent window layer is made of CdS (Figure 1; [0010]-[0011]), and thus does not explicitly teach that the solar cell is completely free of a cadmium sulfide layer, as claimed.
Gloeckler teaches a similar solar cell (200) comprising an n-type window layer (50) and an absorber layer (60) on the window layer (50) (correlating to the transparent window layer and the light absorbing layer of Walukiewicz) (Figure 2; abstract, [0021]).  The window layer (50) is a semiconductor material and can be cadmium sulfide (CdS), which is the material of the transparent window layer of Walukiewicz, or it can be a semiconductor such as zinc sulfide (ZnS) ([0021]).  Thus, Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers in solar cells.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the transparent window layer of CdS of modified Walukiewicz and instead make it out of zinc sulfide (ZnS) as taught by Gloeckler, as Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  Further, one would have a reasonable expectation of success in using the ZnS for the window layer, as ZnS and CdS have the same conduction band energy as evidenced by Wu (Figure 2A; [0092]), and thus the relationship between the conduction bands of the window layer and the light absorbing layer as discussed in Walukiewicz would not be affected as the ZnS of Gloeckler would have the same conduction band as the CdS used in Walukiewicz ([0022]-[0024]).  In replacing the transparent window layer material with ZnS, this would result in the solar cell of modified Walukiewicz being completely free of a cadmium sulfide layer, as claimed.

Claims 13, 17, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Walukiewicz et al. (US 2013/0074912), and further in view of Bower et al. (US 2011/0024876), and further in view of Gloeckler (US 2012/0067392).  Wu et al. (US 2015/0214403) is used as evidence for claim 13.
Regarding claim 13, Walukiewicz teaches a solar cell (corresponding to the claimed “photovoltaic device” feature) (Figure 1) comprising: 
a stack of layers (corresponding to the claimed “a layer stack” feature) (Figure 1) 
a light absorbing layer formed directly in contact with the window layer of the stack of layers at a bottom interface of the light absorbing layer (corresponding to the claimed “an absorber layer disposed directly in contact with the layer stack at a front interface of the absorber layer” feature) (Figure 1; [0010]-[0011], [0022], [0024]), wherein: 
the light absorbing layer consists of a thickness between the bottom interface and a top interface (corresponding to the claimed “the absorber layer consisting of a thickness between the front interface and a back interface of the absorber layer” feature) (Figure 1), 
the light absorbing layer comprises a CdTeySe1-y alloy (corresponding to the claimed “the absorber layer comprises a compound of cadmium, selenium, and tellurium” feature) (Figure 4; [0010]-[0011], [0022]-[0024]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CdTeySe1-y alloy material for the light absorbing layer in the device of Walukiewicz, because the alloy composition maximizes short circuit current without substantially reducing the open circuit voltage and theoretical modeling shows up to 50% increase of the solar power conversion efficiencies compared with current technologies, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), 
the CdTeySe1-y alloy can be compositionally graded across the thickness of the light absorbing layer by changing the value of y in the composition and thus changing the tellurium and selenium concentration (corresponding to the claimed “an atomic concentration of selenium varies…across the thickness of the absorber layer” feature) (Figure 4; [0026]), and
the compositional grading is such that the composition of the CdTeySe1-y at the bottom interface has a conduction band that closely matches that of the window layer (e.g. 0.74<y<0.85) to CdTe at the top interface, and thus the concentration of selenium is higher at the bottom interface relative to the top interface (corresponding to the claimed “the atomic concentration of selenium is greater at the front interface of the absorber layer relative to the back interface of the absorber layer” feature) (Figure 4; [0023]-[0024], [0026]), and
the SnO2:F layer (corresponding to the claimed “the photovoltaic device includes a layer comprising: cadmium tin oxide, indium tin oxide; fluorine-doped tin oxide; indium-doped cadmium-oxide; doped zinc oxide, indium-zinc oxide, or zinc tin oxide) (see Fig. 1). 
Walukiewicz does not explicitly teach that the compositional grading is continuous, as claimed.
Bower teaches a similar device which can be a solar cell that includes a semiconductor layer of II-VI material, such as CdSeTe ([0001], [0028]).  Bower teaches that the composition of the semiconductor layer can be graded continuously such that the composition at one surface is different from the composition at the opposite surface ([0047], [0049]).  Thus, Bower, teaches that it is known in the art for the composition of an II-VI semiconductor layer, such as CdSeTe, to be compositionally graded in a continuous manner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the light absorbing layer of CdTeySe1-y alloy that is compositionally graded as taught by Walukiewicz, and compositionally grade the CdTeySe1-y alloy continuously as taught by Bower, as Bower teaches it is known in the art to continuously grade the composition of a II-VI semiconductor layer that can be CdSeTe.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Further, Walukiewicz teaches that the transparent window layer is made of CdS (Figure 1; [0010]-[0011]), and thus does not explicitly teach that the solar cell is substantially free of a cadmium sulfide layer, as claimed. It is noted that the instant specification defines “substantially free of a cadmium sulfide layer” means that a percentage coverage of the cadmium sulfide layer (if present) on the underlying layer (for example, the interlayer or the buffer layer) is less than 20 percent (see [0030] as published).
Gloeckler teaches a similar solar cell (200) comprising an n-type window layer (50) and an absorber layer (60) on the window layer (50) (correlating to the transparent window layer and the light absorbing layer of Walukiewicz) (Figure 2; abstract, [0021]).  The window layer (50) is a semiconductor material and can be cadmium sulfide (CdS), which is the material of the transparent window layer of Walukiewicz, or it can be a semiconductor such as zinc sulfide (ZnS) ([0021]).  Thus, Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers in solar cells.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the transparent window layer of CdS of modified Walukiewicz and instead make it out of zinc sulfide (ZnS) as taught by Gloeckler, as Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  Further, one would have a reasonable expectation of success in using the ZnS for the window layer, as ZnS and CdS have the same conduction band energy as evidenced by Wu (Figure 2A; [0092]), and thus the relationship between the conduction bands of the window layer and the light absorbing layer as discussed in Walukiewicz would not be affected as the ZnS of Gloeckler would have the same conduction band as the CdS used in Walukiewicz ([0022]-[0024]).  In replacing the transparent window layer material with ZnS, this would result in the solar cell of modified Walukiewicz being completely free of a cadmium sulfide layer, and thus the percent coverage of the underlying layer would be zero percent, which would fall in the definition of “substantially free of a cadmium sulfide layer”, as claimed.
Regarding claim 17, modified Walukiewicz teaches the invention as discussed above in claim 13.  Walukiewicz further teaches that the light absorbing layer comprises the CdTeySe1-y alloy, and further teaches that the light absorbing layer can further comprise CdTexS1-x alloy and/or CdTezO1-z alloy ([0011]), and thus the light absorbing layer can further comprise sulfur, oxygen, or combinations thereof, as claimed.
Regarding claim 35, modified Walukiewicz teaches the invention as discussed above in claim 13.  While Walukiewicz does not explicitly teach the average atomic concentration of selenium in the light absorbing layer being in a range from about 0.001 atomic percent to about 20 atomic percent, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]).  As the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within the absorbing layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed selenium concentration of about 0.001 atomic percent to about 20 atomic percent in the absorbing layer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of modified Walukiewicz to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 36, modified Walukiewicz teaches the invention as discussed above in claim 13, including with the modification by Gloeckler that the transparent window layer material is replaced with ZnS, and so the solar cell of modified Walukiewicz is completely free of a cadmium sulfide layer, as claimed.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Walukiewicz et al. (US 2013/0074912).
Regarding claim 40, Regarding the claimed limitations required by claim 1 on which claim 40 depends, Walukiewicz teaches a solar cell (corresponding to the claimed “photovoltaic device” feature) (Figure 1) comprising: 
a stack of transparent layers including a glass layer, an SnO2:F layer, and a transparent window layer (corresponding to the claimed “a transparent layer stack” feature, where each of these layers is necessarily transparent or is explicitly taught as being transparent so that light can pass through) (Figure 1; [0008], [0010]); and 
a light absorbing layer formed on the window layer of the stack of transparent layers, which is disposed directly in contact with the stack of transparent layers at a front interface of the light absorbing layer (corresponding to the claimed “an absorber layer disposed directly in contact with the layer stack at a front interface of the absorber layer” feature) (Figure 1; [0010]-[0011]), wherein: 
the light absorbing layer consists of a thickness between a first interface and a second interface (corresponding to the claimed “the absorber layer consisting of a thickness between the front interface of the absorber layer and a back interface of the absorber layer” feature) (see Examiner’s representation as notated Figure 1 below), 
where the first interface is the face at the window layer of the stack of transparent layers (corresponding to the claimed “the front interface of the absorber layer is closer to the transparent layer stack than the back interface of the absorber layer” feature) (notated Figure 1), 
the light absorbing layer comprises a CdTeySe1-y alloy (corresponding to the claimed “the absorber layer comprises a compound of cadmium, selenium, and tellurium” feature) (Figure 4; [0010]-[0011], [0022]-[0024]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CdTeySe1-y alloy material for the light absorbing layer in the device of Walukiewicz, because the alloy composition maximizes short circuit current without substantially reducing the open circuit voltage and theoretical modeling shows up to 50% increase of the solar power conversion efficiencies compared with current technologies, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)), 
the CdTeySe1-y alloy can be compositionally graded across the thickness of the light absorbing layer by changing the value of y in the composition and thus changing the tellurium and selenium concentration (corresponding to the claimed “an atomic concentration of selenium varies across the thickness of the absorber layer” feature) (Figure 4; [0026]), 
the compositional grading is such that the composition of the CdTeySe1-y at the first interface has a conduction band that closely matches that of the window layer (e.g. 0.74<y<0.85) and then the composition moves closer to CdTe away from the first interface and through the second interface to the top of the light absorbing layer, and thus the concentration of selenium is higher at the first interface relative to the second interface (corresponding to the claimed “the atomic concentration of selenium is greater at the front interface of the absorber layer relative to the back interface of the absorber layer” feature) (Figure 4; [0023]-[0024], [0026]), and 
the bandgap of the light absorbing layer at the first interface would necessarily be lower than the bandgap of the light absorbing layer at the second interface, as the first interface has a higher concentration of selenium (corresponding to the claimed “a band gap of the absorber layer at the front interface of the absorber layer is lower than the band gap of the absorber layer at the back interface of the absorber layer” feature) (see Figure 4, which shows that the bandgap in the shaded area, which is the composition at the first interface, and that the bandgap increases as the composition moves towards CdTe, and thus the bandgap would increase as the composition changes through the second interface).
Further, the light absorbing layer can be said to comprise a plurality of regions, as it is noted that the division of the light absorbing layer into any number of regions is arbitrary, as any number of “regions” can be said to form the light absorbing layer as a whole, with there being an interface between each region. Thus, for example, it can be said that there are two equally sized regions in the light absorbing layer, with the first region being the region at the first interface closest to the stack of transparent layers and the second region being directly on top of the first region, and forming the second interface with the ohmic contact that is directly on top of the second region (corresponding to the claimed “the absorber layer consisting of a first region and a second region” feature) (notated Figure 1). Thus, the first region extends from the first interface to the second region, and the second region extends from the first region to the second interface (corresponding to the claimed “the first region extends from the front interface of the absorber layer to the second region, the second region extends from the first region to the back interface of the absorber layer” feature) (notated Figure 1). Walukiewicz additionally teaches that the light absorbing layer has a thickness of 4 to 8 microns ([0027]), and so when it is divided into two equally sized regions, each region would be between 0 to 8000 nanometers, which overlaps with the claimed ranges (corresponding to the claimed “the first region is between 100 nanometers to 3000 nanometers thick, the second region is between 100 nanometers to 3000 nanometers thick” feature).  Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.). It is noted that this is just one example of many possible divisions of the light absorbing layer into regions.

    PNG
    media_image2.png
    554
    1537
    media_image2.png
    Greyscale

Finally, while Walukiewicz does not explicitly teach that a ratio of an average atomic concentration of selenium in the first region to an average atomic concentration of selenium in the second region is greater than 10, Walukiewicz does teach that the compositional grading of the Te and Se in the light absorbing layer, and thus the amount of Se, is related to the collection efficiency of photogenerated electrons ([0026]).  Further, the amount of Se is also related to the band gap of the composition used in the light absorbing layer, which further affects the mismatch between short circuit current and open circuit voltage with the window layer (Figure 4; [0022]). Further, Walukiewicz teaches the desire to have selenium concentration at the first interface compared to CdTe composition (i.e. no selenium concentration) at the top of the light absorbing layer. Thus, as the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within and throughout the absorbing layer, specifically the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of Walukiewicz, including the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Further, one would be motivated to have higher Se concentration at the first interface, and thus in the first region, and much less Se concentration in the second region, which is closer to the top of the light absorbing layer, and thus the claimed ratio is not considered critical without showing unexpected results.
	Therefore, modified Walukiewicz teaches the first region and the second region are between 0 and 8000 nanometers, respectively (corresponding to the claimed “the first region is between 200 nanometers to 1500 nanometers thick, the second region is between 200 nanometers to 1500 nanometers thick” feature; Given the teachings above, it would have been obvious to have selected thickness within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.)).


Response to Arguments
	Applicant's arguments filed on 09/12/2022 have been fully considered, but they are not persuasive.
	Regarding claims 1, 30, Applicant’s argument regarding that “The Office has failed to establish a primafacie case of obviousness with respect to claims 1 and 30 by failing to identify distinct elements in the cited reference corresponding to the claimed features of the first and second regions” in P8-P10, is not persuasive.
	The light absorbing layer can be said to comprise a plurality of regions, as it is noted that the division of the light absorbing layer into any number of regions is arbitrary, as any number of “regions” can be said to form the light absorbing layer as a whole, with there being an interface between each region. Thus, for example, it can be said that there are two equally sized regions in the light absorbing layer, with the first region being the region at the first interface closest to the stack of transparent layers and the second region being directly on top of the first region, and forming the second interface with the ohmic contact that is directly on top of the second region.  Therefore, as discussed in the rejection of claims 1, 30, modified Walukiewicz teaches the first region and the second regions with the claimed thicknesses, compositions, and interface elements.  Regarding the claimed “a ratio of an average atomic concentration of selenium in the first region to an average atomic concentration of selenium in the second region is greater than 10”, as the collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer are variables that can be modified, among others, by adjusting the tellurium and selenium amount in the CdTeySe1-y alloy, the precise selenium concentration within and throughout the absorbing layer, specifically the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention was made would have optimized, by routine experimentation, the selenium concentration in the absorbing layer of Walukiewicz, including the ratio of the average atomic concentration of selenium in the first region to the average atomic concentration of selenium in the second region, to obtain the desired balance between collection efficiency of photogenerated electrons, bandgap of the composition in the light absorbing layer, and the mismatch with the window layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Further, one would be motivated to have higher Se concentration at the first interface, and thus in the first region, and much less Se concentration in the second region, which is closer to the top of the light absorbing layer, and thus the claimed ratio is not considered critical without showing unexpected results (Applicant is reminded to refer to “Patent Board Decision - Examiner Affirmed” on 05/18/2021).
	Regarding the claim 13, 34, 36, and 38, Applicant’s argument regarding that “Claims 13 specifies that "the photovoltaic device is substantially free of a cadmium sulfide layer," and claims 34, 36, and 38 specify that "the photovoltaic device is completely free of a cadmium sulfide layer." The Office Action does not articulate adequate reasoning to support a primafacie case of obviousness for this feature based on the combination of Walukiewicz with Gloeckler, Wu, and Bower.” in P11-P12, is not persuasive.
	First, with respect to claim 13, Gloeckler was applied to replace the CdS material of the window layer with ZnS, as Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers. See MPEP § 2144.07. Further, as discussed in detail above, one would have a reasonable expectation of success in using the ZnS for the window layer, as ZnS and CdS have the same conduction band energy as evidenced by Wu (Figure 2A; [0092]), and thus the relationship between the conduction bands of the window layer and the light absorbing layer as discussed in Walukiewicz would not be affected as the ZnS of Gloeckler would have the same conduction band as the CdS used in Walukiewicz ([0022]-[0024]). Therefore, Applicant’s argument that Walukiewicz describes aligning the composition with the CdS window layer and thus one would not be motivated to look to Walukiewicz fails to take into account the rejection as presented above, as the rejection explicitly addresses this issue in stating that ZnS has the same conduction band energy, and so in using the ZnS material instead, the aligning characteristics would not be adversely affected in modified Walukiewicz. Second, Walukiewicz clearly teaches a combination of the compositions as an option, as [0011] states: “a p-type thin film solar light absorbing layer comprising one or more compositions of group II-VI alloys described as CdTexM1-x, where M is S, Se or O” (emphasis added).  Finally, the above rejection of claim 13 has given clear explanation of the teachings of the prior art, clear motivation for the combinations where applicable, and clear support by applicable case law. Applicant is merely stating that one cannot make the combination, but Applicant has failed to describe how or why one of ordinary skill in the art could not do this, and thus Applicant has failed to meet their burden in response to the rejections as presented. Further, Walukiewicz clearly teaches the motivation when necessary, as discussed above, but also Walukiewicz was not always relied upon for motivation, as the motivation for the combinations was also found in the secondary references and/or provided by applicable case law provided by the Courts, and Applicant has failed to account for this in their arguments. The Office Action has clearly met the burden of showing the combination of the references teaching the claimed features with a reasonable expectation of success, and Applicant has not clearly or specifically discussed why this has not been done.  
	Applicant argues with respect to claims 34, 36, 38 that “The claimed device does not describe including a CdS window layer, and specifies in claims 34, 36, and 38 that the photovoltaic device is free of a cadmium sulfide layer, so a person of ordinary skill in the art would not be motivated to look to Walukiewicz to select an alloy composition with a reasonable expectation of success” (P11).  This is not considered persuasive. Gloeckler was applied to replace the CdS material of the window layer with ZnS in claim 13, as Gloeckler teaches that ZnS is a known and suitable material as an alternative to CdS in window layers. See MPEP § 2144.07. Further, as discussed in detail above, one would have a reasonable expectation of success in using the ZnS for the window layer, as ZnS and CdS have the same conduction band energy as evidenced by Wu (Figure 2A; [0092]), and thus the relationship between the conduction bands of the window layer and the light absorbing layer as discussed in Walukiewicz would not be affected as the ZnS of Gloeckler would have the same conduction band as the CdS used in Walukiewicz ([0022]-[0024]). Therefore, Applicant’s argument that Walukiewicz describes aligning the composition with the CdS window layer and thus one would not be motivated to look to Walukiewicz fails to take into account the rejection as presented above, as the rejection explicitly addresses this issue in stating that ZnS has the same conduction band energy, and so in using the ZnS material instead, the aligning characteristics would not be adversely affected in modified Walukiewicz.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726